BLODGETT, P. J.
Heard upon bill, answer and proof.
Prayer of bill is for an injunction against respondent to restrain him from using a trade name similar to that used by complainant, and for protection against unfair competition.
Petitioner carried on business in Lakewood as Lakewood Hay, Grain & Coal Co., and also incorporated a company under the name of Lakewood Lumber Co., Inc., and was further operating under the name of Lakewood Building -Materials Co., and also°under the name of Lakewood Coal Co.
Respondent uses the name of Lakewood Coal & Lumber Co., not under any advertisement of his business but in the telephone directory. While as a general rule geographical names are not- the subject of protection as a trade name, yet where such a name is coupled with a particular branch of business, it is sometimes entitled to protection.
A great mass of precedents in almost every jurisdiction in the United States has arisen upon the question of unfair competition. This question has been thoroughly discussed in Cady vs. Schultz, 19 R. I. 193.
On page 196 of the above case the Court says:
“In all such cases, it is obvious, as defendant urges, that the effect of imitation depends upon propinquity.”
For complainant: Frank H. Beilin.
For respondent: Clason, Brereton & Kingsley.
In tlie Cady case defendant’s business was located in Pawtucket, complainant’s in Providence. In the present case both parties are located in the same town, close by each other.
The Court is of the opinion that under the testimony the prayer of the bill should be granted.
A decree to this effect may he entered.